Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-17 are present in this application. Claims 1-17 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 01/08/20 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 01/08/20 is acceptable for examination purposes.

Information Disclosure Statement

6. 	The information disclosure statements (IDS) filed on 01/08/20 has been considered by the Examiner and made of record in the application file.

Examiner’s Note - 35 U.S.C. §112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that 35 U.S.C. § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that 35 U.S.C. § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
Claim 17 limitations “a storing processor configured to receive,” “a manager configured to manage,” “a generator configured to generate” have been interpreted under 35 U.S.C. § 112(f) because they use generic placeholders, “a storing processor configured”, “a manager configured,” “a generator configured,” a generator configured  “receive,” “manage,” and “generator” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invokes 35 U.S.C. § 112(f), the specification was reviewed to find a description of the corresponding structure to achieve the claimed functions. Examiner found that the specification does not explicitly show a specific corresponding structure.
If Applicants wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicants must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If Applicants does not intend to have the claim limitations treated under 35 U.S.C. § 112(f) Applicants may amend the claims so that they will clearly not invoke 35 U.S.C.§ 112(f) or present a sufficient showing that the claims recites sufficient structure, material, or acts for performing the claimed functions to preclude application of 35 U.S.C. § 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA 


8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. 	Claims 1-17 are rejected under 35 U.S.C. § 103 as being unpatentable over OTA et al. (US 2018/0239723 A1) in view of Cooney et al. (US 2013/0103729 A1).

 	Regarding claim 1, OTA teaches an information processing apparatus comprising: 
 	a memory, (See OTA paragraph [0056], memory); and 
 	a processor coupled to the memory, (See OTA paragraph [0063], The CPU unit 100 includes a processor 102, a chipset 104, a main memory device 106), the processor being configured to execute a procedure comprising, (See OTA paragraph [0063], the processor 102 to execute programs): 
 	receiving a storing request to store data into a key value store that stores a key and a value in association with each other, (See OTA paragraph [0088], a request (query)…received, the See OTA paragraph [0095], the key-value store type is employed for records, data to be stored (values)…each record includes a key and a value of the key-value store type); 
 	storing identification information allocated to the data and the data into the key value store, (See OTA paragraph [0108], A value stored as the chapter information identifier 1862 may be defined by the user program 162); 
 	managing association information that associates identification information, (See OTA paragraph [0108], A value stored as the chapter information identifier 1862 may be defined by the user program 162); allocated to data received in a unit time and contents of the data received in the unit time, (See OTA paragraph [0118], the time series data storage unit 184 at the timing at which the instruction is received (the key content 1864) in the chapter information storage unit 186 as chapter information); and 
 	OTA does not explicitly disclose generating an index of the key value store, based on a retrieving request specifying a time point, the association information, and the data stored in the key value store, the retrieving request being a request to retrieve data from the key value store.
	However, Cooney teaches generating an index of the key value store, (See Cooney paragraph [0035], generic block-storage interface using a key-value store), based on a retrieving request specifying a time point, the association information, (See Cooney paragraph [0030], data storage and retrieval are typically very fast in key-value stores. Moreover, a distributed key-value store is a key-value storage system that writes each data point), and the data stored in the key (See Cooney paragraph [0005], one or more key-value pairs of a distributed key-value store), the retrieving request being a request to retrieve data from the key value store, (See Cooney paragraph [0054], n receiving the command 405, the distributed key-value store 403 retrieves the replicas 407 of the data).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify generating an index of the key value store, based on a retrieving request specifying a time point, the association information, and the data stored in the key value store, the retrieving request being a request to retrieve data from the key value store of Cooney, to optimizing data storage and access across large distributed storage systems, (See Cooney paragraph 0001).

 	Claim 9 recites the same limitations as claim 1 above. Therefore, claim 9 is rejected based on the same reasoning.

 	Regarding claim 2, OTA taught the information processing apparatus according to claim 1 as described above. OTA further teaches wherein the procedure further comprises: 
 	extracting, from the association information, identification information associated with the time point specified by the retrieving request, (See OTA paragraph [0073], data extracted using a time point as a search key, and the like are extracted as targets); 
See OTA paragraph [0073], data extracted using a time point as a search key, and the like are extracted as targets); and 
 	OTA does not explicitly disclose generating the index based on the identification information extracted from the association information and the data extracted from the key value store.
	However, Cooney teaches generating the index based on the identification information extracted from the association information and the data extracted from the key value store, (See Cooney paragraph [0051], the key value store 301 includes one or more components for providing storage of data that can be indexed, stored, retrieved, and searched, See OTA paragraph [0052], receiving database services from the key value store 301). 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify generating the index based on the identification information extracted from the association information and the data extracted from the key value store of Cooney, to optimizing data storage and access across large distributed storage systems, (See Cooney paragraph 0001).

 	Claim 10 recites the same limitations as claim 2 above. Therefore, claim 10 is rejected based on the same reasoning.

(See OTA paragraph [0094], The chapter information database stores index information for referring to chapter information to be given to time series data and the like).
	 
 	Claim 11 recites the same limitations as claim 3 above. Therefore, claim 11 is rejected based on the same reasoning.

 	Regarding claim 4, OTA taught the information processing apparatus according to claim 3 as described above. OTA further teaches wherein the procedure further comprises: 
 	managing generating management information representing whether index data of data received in each unit time, (See OTA paragraph [0065], The time series database provided by the control device 10 according to the present embodiment collects data in a time series manner and stores information of indices or chapters in addition to collection of time series data) included in the given time period is included in the index of the given time period, (See OTA paragraph [0094], The chapter information database stores index information for referring to chapter information to be given to time series data and the like); and 
 	adding, in a case where index data of data received in a unit time corresponding to the time point specified by the retrieving request is not included in the index, the (See OTA paragraph [0067], information is added thereto in association with the collected time series data. More specifically, having the fact that a lot A is started at an arbitrary timing in a target manufacturing device or production line as an event, chapter information including information for specifying the event is added).

 	Claim 12 recites the same limitations as claim 4 above. Therefore, claim 12 is rejected based on the same reasoning.

 	Regarding claim 5, OTA taught the information processing apparatus according to claim 1 as described above. OTA further teaches, wherein: 
 	data that the storing request requests to store into the key value store includes a key and a value, (See OTA paragraph [0088], a request (query)…received, the See OTA paragraph [0095], the key-value store type is employed for records, data to be stored (values)…each record includes a key and a value of the key-value store type); 
 	the procedure further comprises storing identification information allocated to the data and the data into the key value stored, (See OTA paragraph [0108], A value stored as the chapter information identifier 1862 may be defined by the user program 162); using the identification information and the data including the key and value as a key and a value of the key value store, respectively, (See OTA paragraph [0088], a request (query)…received, the See OTA paragraph [0095], the key-value store type is employed for records, data to be stored (values)…each record includes a key and a value of the key-value store type); and 
 	the association information is information that associates identification information, (See OTA paragraph [0108], A value stored as the chapter information identifier 1862 may be defined by the user program 162);  allocated to data received in the unit time with a key of the data received in the unit time, , (See OTA paragraph [0118], the time series data storage unit 184 at the timing at which the instruction is received (the key content 1864) in the chapter information storage unit 186 as chapter information);

 	Claim 13 recites the same limitations as claim 5 above. Therefore, claim 13 is rejected based on the same reasoning.

 	Regarding claim 6, OTA taught the information processing apparatus according to claim 1 as described above. OTA further teaches, wherein: 
 	the processor is configured to be a processor resources of one or more nodes, , (See OTA paragraph [0063], The CPU unit 100 includes a processor 102, a chipset 104, a main memory device 106);
 	the storing, the key value store, (See OTA paragraph [0095], a key-value store), the managing, and the generating are each executed by the one or more nodes, (See OTA paragraph [0053], generated user program to the control device...executed in the control device); 

	However, Cooney teaches the procedure further comprises: monitoring a performance of the information processing apparatus, (See Cooney paragraph [0004], an apparatus comprising at least one processor, and at least one memory including computer program code for one or more programs); and carrying out control that changes at least one of the number of one or more nodes executing the storing, (See Cooney paragraph [0031], computing platforms capable of executing…these computing platforms can provide for parallel or distributed computing across multiple computing nodes), the number of one or more nodes executing the key value store, the number of one or more nodes executing the managing, (See Cooney paragraph [0044], the key-value directory framework 101,…, a protocol includes a set of rules defining how the network nodes within the communication network…executing on a computer system sends or receives the information) and the number of one or more nodes executing the generating. 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify the procedure further comprises: monitoring a performance of the information processing apparatus; and carrying out control that changes at least one of the number of one or more nodes 

 	Claim 14 recites the same limitations as claim 6 above. Therefore, claim 14 is rejected based on the same reasoning.

 	Regarding claim 7, OTA taught the information processing apparatus according to claim 6 as described above. OTA further teaches wherein the procedure further comprises storing the association information distributedly to the one or more nodes executing the managing, (See OTA paragraph [0053], generated user program to the control device...executed in the control device);  for each content of a plurality pieces of the data stored in the key value store by referring to a result of the monitoring, (See OTA paragraph [0035], searches for data corresponding to the specific chapter information among the data stored in the time series data storage unit based on the searched one or a plurality of pieces of chapter information). 

 	Claim 15 recites the same limitations as claim 7 above. Therefore, claim 15 is rejected based on the same reasoning.

 	Regarding claim 8, OTA taught the information processing apparatus according to claim 6 as described above. OTA further teaches wherein the procedure further (See OTA paragraph [0094], The chapter information database stores index information),  the generating for each content of a plurality pieces of the data stored in the key value store by referring to a result of the monitoring, (See OTA paragraph [0035], searches for data corresponding to the specific chapter information among the data stored in the time series data storage unit based on the searched one or a plurality of pieces of chapter information). 

 	Claim 16 recites the same limitations as claim 8 above. Therefore, claim 16 is rejected based on the same reasoning.

 	Regarding 17, OTA teaches an information processing system comprising: 
 	a key value store that stores a key and a value in association with each other, (See OTA paragraph [0095]each record includes a key and a value of the key-value store type); 
 	a storing processor configured to receive a storing request to store data into the key value store, (See OTA paragraph [0088], a request (query)…received, the See OTA paragraph [0095], the key-value store type is employed for records, data to be stored (values)…each record includes a key and a value of the key-value store type); and store identification information allocated to the data and the data into the key value store, (See OTA paragraph [0108], A value stored as the chapter information identifier 1862 may be defined by the user program 162); 
(See OTA paragraph [0108], A value stored as the chapter information identifier 1862 may be defined by the user program 162);  allocated to data received in a unit time and contents of the data received in the unit time, (See OTA paragraph [0118], the time series data storage unit 184 at the timing at which the instruction is received (the key content 1864) in the chapter information storage unit 186 as chapter information);; and 
 	OTA does not explicitly disclose a generator configured to generate an index of the key value store based on a retrieving request specifying a time point, the association information, and the data stored in the key value store, the retrieving request being a request to retrieve data from the key value store.
	However, Cooney teaches a generator configured to generate an index of the key value store, (See Cooney paragraph [0035], generic block-storage interface using a key-value store), based on a retrieving request specifying a time point, the association information, (See Cooney paragraph [0030], data storage and retrieval are typically very fast in key-value stores. Moreover, a distributed key-value store is a key-value storage system that writes each data point), and the data stored in the key value store, (See Cooney paragraph [0005], one or more key-value pairs of a distributed key-value store), the retrieving request being a request to retrieve data from the key value store., (See Cooney paragraph [0054], n receiving the command 405, the distributed key-value store 403 retrieves the replicas 407 of the data).
 	It would have been obvious to one with ordinary skill in the art before the


Conclusion/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form PTO-892.
 	LI et al. (US 2019/0042571 A1). the method further comprises receiving a request to defragment the address range at which any one or more upsert tokens are stored, intercepting an upsert token during defragmenting, the upsert token stored in the address range being defragmented, issuing the second command for reading the KV pair that includes at least the data for the key contained in the upsert token, the second command returning the current value of the KV pair, storing the KV pair with the current value at a third location; and mapping the key to the third location.
 	Haggie et al. (US 2018/0089288 A1). the present disclosure pertains to storing and querying metrics data, and, more particularly, to improving the capabilities of a data intake and query system to query the stored metrics data. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163